   Case: 1:18-cv-00763-SJD Doc #: 34 Filed: 10/03/19 Page: 1 of 1 PAGEID #: 486




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Lance Browning,                               :
                                              :
              Plaintiff,                      :
                                              :     Case Number: 1:18cv763
      vs.                                     :
                                              :     Judge Susan J. Dlott
Ohio National Life Insurance Company, et al., :
                                              :
              Defendants.                     :

                                JUDGMENT IN A CIVIL CASE


        Decision by Court: This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

. . . Defendant’s Motion for Judgment of the Pleadings (doc. 15) is GRANTED.




10/3/19                                                     RICH NAGEL, CLERK


                                                             S/William Miller
                                                            Deputy Clerk
